Title: From John Adams to Silas Talbot, 26 June 1781
From: Adams, John
To: Talbot, Silas



Sir

Amsterdam
June 26. 1781


I have received your Letter of the fifth instant, and am very Sorry, to hear of your Misfortune. I wish it were in my Power, to comply with your Request: but it is not. I have no publick Money in my Hands and therefore cannot furnish you with any on account, of Pay, due to you. I have, however Sent you, ten Guineas Pounds sterling, which I can only lend you out of my own Pocket, untill you may be in a Situation to repay me. Mr. F. at Passy, is the only one in Europe, who has Power to afford you relief, on publick Account, if, indeed he has, which I cannot positively Say, but should advise you to write to him, without mentioning me however, to him. I remember very well, and with great Pleasure your name, Person and Character. I must beg you, for your own Sake as well as for other reasons to keep this Letter wholly to yourself.
